  VIA ECF
  Magistrate Judge Roanne L. Mann
  United States District Court
   for the Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201                                                                              May 6, 2021

  Re:      Suffolk County Water Authority v. The Dow Chemical Company et al., No. 2:17-cv-6980-
           NG-RLM, and Related Cases

  Dear Judge Mann:

         Plaintiffs respond to Defendants’ April 29, 2021 motion to compel further responses to
  Defendants’ First Common Interrogatory. Simply put, the undersigned counsel certified to this
  Court on April 19, 2021 that the responses were complete (ECF 172); they were and remain so.

          Defendants received the answer to the interrogatory posed. Any Defendant who properly
  sought to meet and confer pursuant to Local Rule 37.3 would concede that fact in good faith.
  Defendants failed to comply with the Rule despite Plaintiffs’ repeated invitations to confer.1
  Instead, Defendants filed a blunderbuss motion to compel based upon, inter alia, a request
  Defendants did not make (but to which Plaintiffs will provide a response anyway), an inquiry that
  rests upon information known to Defendants but not necessarily to Plaintiffs, and even speculation
  about Plaintiffs’ “knowledge” concocted by mischaracterizing a Newsday article.

          Plaintiffs’ obligation to respond to Defendants’ Interrogatory is a fair and forthright one:
  to “provide the best answer they can based upon information within their possession.” Trueman v.
  N.Y. State Canal Corp., No. 109-049, 2010 WL 681341, at *3 (N.D.N.Y. Feb. 24, 2010). There is
  no heightened requirement—as Defendants would prefer—“to provide all evidentiary proof or
  every shred of evidence” (i.e., that which could later be discovered and which Defendants may
  hope could support third-party responsibility for disposal of the carcinogenic material that
  Defendants put in the stream of commerce without proper warnings). Id.; Edebali v. Bankers
  Standard Ins. Co., No. 147095, 2016 WL 4621077, at *2 (E.D.N.Y. Sept. 6, 2016). A party must
  produce responses based on the information that it possesses, and Plaintiffs have done so here.

         In addition to providing a narrative response, SCWA and numerous other Plaintiffs further
  responded with Bates numbers of documents containing information Defendants sought. It is
  Defendants who bear the burden of proving that Plaintiffs failed to respond to their Interrogatory,
  and they “must make a prima facie showing that the use of Fed. R. Civ. P. 33(d) (“FRCP 33(d)”)
  is somehow inadequate.” Sadofsky v. Fiesta Prods., LLC, 252 F.R.D. 143, 148 (E.D.N.Y. 2008)
  (quoting Moore’s Fed. Practice § 33.105). Defendants have wholly failed to do so.

  1
    See e.g., ECF 173, Ex. E (April 15, 2021 letter from Plaintiffs inviting Defendants to “confer telephonically” and
  referencing March 30, 2021 email from Plaintiffs to defense counsel, twice inviting conferral); ECF 173, Ex. F (April
  16, 2021 letter from Hicksville Water District “stand[ing] ready to meet and confer”); ECF 173, Ex. G (April 16, 2021
  letter from New York American Water “welcom[ing] the opportunity to discuss”); ECF 174, Ex. G (Dec. 14, 2020
  letter from Plaintiffs reiterating that “As always, we are happy to continue to discuss any of the issues below.”); ECF
  174, Ex. F (Nov. 25, 2020 letter from Plaintiffs “encourag[ing] Defendants to find available time to talk”).



AMSTERDAM | BERLIN | BOSTON | BRUSSELS | DÜSSELDORF | LONDON | NEW YORK | PARIS | PHILADELPHIA |
SAN FRANCISCO | STOCKHOLM | WASHINGTON, DC
       The text of the Interrogatory at issue, conspicuously absent from the motion, is as follows:
       For each Supply Well you allege requires treatment to remove 1,4-dioxane, identify:
       (a) Each source You know to have contributed to the 1,4-dioxane in such Supply Well; or
       (b) If You do not know the source of the 1,4-dioxane in such Supply Well, each source
       You suspect to have contributed to the 1,4-dioxane in such Supply Well.
       See ECF 173, Ex. A.
As Defendants recognize, a “source” means that “the dioxane came from someone or someplace
on Long Island” (ECF 173 at 2 (emphasis added)). Plaintiffs agree: 1,4-dioxane is not a naturally
occurring chemical in groundwater, and Plaintiffs state that Defendants are the “someone”
constituting the source of contamination in Plaintiffs’ wells. ECF 173, Appx. B.

        By contrast, Defendants’ insinuations of Plaintiffs’ “feigned uncertainty” concerning the
“someplace” from which Defendants’ 1,4-dioxane was released (see ECF 173 at 2) are pure
projection and hypocrisy. Facts surrounding whether and when a specific user or discharger of
Defendants’ dioxane products released a product at issue are not now generally within Plaintiffs’
“knowledge” or “suspicion.” These facts are in the purview of third-party and expert discovery—
and of course, within Defendants’ own knowledge and access to information, since they
manufactured and sold such products to their customers, whose identities Defendants know better
than anyone. Nonetheless, where these facts may be within information possessed by Plaintiffs,
Plaintiffs have so stated and produced documents (e.g., engineering reports for dioxane treatment
projects). See ECF 173, Ex. E. Defendants, like Plaintiffs, can take discovery concerning
circumstances of release—and indeed, by virtue of their superior knowledge concerning their
customers, have had a head start on informal inquiries of whatever owners of car washes,
laundromats or septic systems they wish, concerning use and disposal of Defendants’ carcinogenic
products (to state the obvious, Plaintiffs are in the business of providing water, not tracking users
of Defendants’ products). But Defendants have not yet served a single Rule 45 subpoena for such
information.

        Defendants’ implication that Plaintiffs are withholding information relating to a proposed
agreement between SCWA and the Suffolk County District Attorney (“SCDA”) to determine the
“source” of groundwater contamination is similarly nonsensical. That agreement was only
approved on April 29, is not even executed yet, and involves prospective “attempt[s] to identify
the source” of contamination (ECF 173 at 2)—in the future, to the extent possible. The Newsday
article on which Defendants rely explicitly states that SCWA “will begin providing data
identifying the source of contaminants” and “will map the flow of groundwater to identify
pollution sources” (emphasis added), i.e., future tense. SCWA is withholding nothing here.

        Defendants claim that they seek “factual information from the ordinary course of Plaintiffs’
business” (ECF 173 at 2–3) while asking for pre-litigation investigation material and expert
information. This “pre-litigation investigation” information request is absent from Defendants’
single Interrogatory at issue, and Plaintiffs have repeatedly advised Defendants that source
attribution is the subject of expert discovery, and any privileged pre-litigation investigation
material regarding potential sources of dioxane will not be produced. However, where appropriate
and not privileged, and without waiver, Plaintiffs have provided some of this information, as

                                                 2
Defendants concede. See id. at 3 (“Plaintiffs have provided some of this information for some
wells”).

        Unable to dispute Plaintiffs’ fulsome responses, Defendants attack the Federal Rules,
arguing that citations to documents per Rule 33(d) are “deficient.” ECF 173 at 3. Such challenges
to responding to an interrogatory with specific Bates numbers are routinely rejected. See e.g.,
Phoenix Four, Inc. v. Strategic Res. Corp., No. 05-4837, 2006 WL 1517583, at *3 (S.D.N.Y.
June 2, 2006) (plaintiff can answer an interrogatory by identifying Bates numbers); Sadofsky, 252
F.R.D. at 148 (finding invoices cited by Bates number provided sufficient interrogatory answers
despite allegations they were “too voluminous” or unable to be “deciphered”). Defendants have
made no showing that the identified documents here are an inadequate response at all.

        The purported information that Defendants seek—such as point source contamination
information for “each Supply Well”—simply does not exist in Plaintiffs’ control at this time, or,
as noted in Plaintiffs’ Interrogatory responses, to the limited extent there is information, it is
protected by applicable privileges and properly the subject of expert discovery. Discoverable
information with regard to “source” contamination and possible sites has been produced and/or
identified by Plaintiffs. (See, e.g., engineering reports for dioxane treatment projects, Source
Water Assessment & Protection (“SWAP”) reports for all wells, and Toxics Targeting reports,
EDR Radius Map reports, and other associated documents that depict potential point sources of
contamination within well capture zones.) Likewise, Defendants’ generalized references to
certain NYCRR sections, implying more is outstanding, are misplaced.2 Plaintiffs have complied
with applicable regulations by sampling their wells for 1,4-dioxane, determining that Defendants
are the sources of dioxane products, and seeking to hold Defendants accountable.

        Remarkably, Defendants request that SCWA be “order[ed]” to identify the wells for which
it seeks damages, even though Defendants have never requested such a list of wells at issue—in
the subject Interrogatory or through other discovery. And Defendants have had complete dioxane
and related contamination detection data since November of 2019 (which Plaintiffs will continue
to supplement as periodic monitoring reports become available). That was provided in response to
what Defendants did request for the fact sheets: the identity of all wells with any detection, at any
time. As a courtesy, in a November 25, 2020 letter, Plaintiffs’ counsel provided aggregate counts
regarding Plaintiffs’ wells with dioxane detections, based on the sampling information already
produced. See ECF 174, Ex. F. Plaintiffs have repeatedly stated, consistent with the law, that every
well that currently has or is at future risk of dioxane detections is at issue, and dioxane continues
to spread throughout the aquifer. Although Plaintiffs have no formal (or informal) obligation to
create a list (and Defendants could readily compile one from the specific information they have),
SCWA will provide a list of the wells with detections.

        Your Honor, Plaintiffs are not naïve. Defendants likely are dissatisfied with the Court’s
fair and reasonable scheduling order for SCWA’s action, and dilatory tactics like the instant motion
are to be expected. But that does not excuse them. Plaintiffs respectfully request the Court deny
Defendants’ motion to compel, and they otherwise reserve all of their rights.

2
 The New York MCL for dioxane was not adopted until August of 2020—years after filing this litigation. Plaintiffs
determined that Defendants are sources of dioxane contamination and hired attorneys to further investigate; other than
privileged documents and those subject to expert discovery, Plaintiffs have produced responsive documents.

                                                          3
           Respectfully submitted,

           /s/ Scott Martin
           SCOTT MARTIN
           smartin@hausfeld.com
           JEANETTE BAYOUMI
           jbayoumi@hausfeld.com
           HAUSFELD LLP
           33 Whitehall St., 14th Floor
           New York, NY 10004
           (646) 357-1100

           RICHARD S. LEWIS
           rlewis@hausfeld.com
           YELENA W. DEWALD
           ydewald@hausfeld.com
           HAUSFELD LLP
           1700 K Street, NW, Suite 650
           Washington, DC 20006
           (202) 540-7200

           KATIE R. BERAN
           kberan@hausfeld.com
           HAUSFELD LLP
           325 Chestnut Street, Suite 900
           Philadelphia, PA 19106
           (215) 985-3270
           Attorneys for Plaintiff Suffolk County Water Authority
           /s/ Matthew K. Edling
           Matthew K. Edling
           MATTHEW K. EDLING
           matt@sheredling.com
           VICTOR M. SHER
           vic@sheredling.com
           STEPHANIE D. BIEHL
           stephanie@sheredling.com
           KATIE H. JONES
           katie@sheredling.com
           SHER EDLING LLP
           100 Montgomery St. Suite 1410
           San Francisco, CA 94104
           (628) 231-2500
           Attorneys for Plaintiffs3
3
    The Sher Edling firm represents all Plaintiffs in these related cases except Plaintiffs New York American Water

                                                          4
        FRANK R. SCHIRRIPA
        fschirripa@hrsclaw.com
        MICHAEL A. ROSE
        mr@hachroselaw.com
        HILLARY M. NAPPI
        hnappi@hrsclaw.com
        HACH ROSE SCHIRRIPA & CHEVERIE, LLP
        112 Madison Avenue - 10th Floor
        New York, New York 10016
        (212) 213-8311

        J. NIXON DANIEL, III
        jnd@beggslane.com
        MARY JANE BASS
        mjb@beggslane.com
        BEGGS & LANE, RLLP
        501 Commendencia Street
        Pensacola, FL 32502
        850-469-3306

        T. ROE FRAZER, II
        roe@frazer.law
        THOMAS ROE FRAZER, III
        trey@frazer.law
        W. MATTHEW PETTIT
        mpettit@frazer.law
        FRAZER PLC
        30 Burton Hills Blvd
        Suite 450
        Nashville, TN 37215
        615-647-0987

        Attorneys for Plaintiff New York American Water Company, Inc.

        PAUL J. NAPOLI
        pnapoli@nsprlaw.com
        LILIA FACTOR
        lfactor@napolilaw.com
        NAPOLI SHKOLNIK PLLC
        360 Lexington Avenue, 11th Floor
        New York, NY 10017
        (212) 397-1000
        Attorneys for Plaintiff Hicksville Water District



(19-cv-2150) and Hicksville Water District (19-cv-5632).

                                                           5
